Judgment, *494Supreme County (Clifford Scott, J.), rendered July 26, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree and attempted sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant’s plea of guilty operated as a waiver of his statutory speedy trial claim under CPL 30.30 (People v Friscia, 51 NY2d 845; People v Penna, 203 AD2d 392, lv denied 84 NY2d 830). Defendant’s constitutional speedy trial claim, raised pro se, was properly rejected without a hearing for failure to adduce facts concerning the claimed delay (CPL 210.45 [5]; People v Price, 145 AD2d 445, lv denied 73 NY2d 895). Insofar as that issue was raised by counsel in a motion that was served on the People but never filed with the court, review is precluded by lack of an adequate record that includes, among other things, the minutes of any adjournments (People v Anderson, 216 AD2d 257; People v James, 188 AD2d 296). Concur — Murphy, P. J., Rosenberger, Williams and Mazzarelli, JJ.